Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. A method, comprising: receiving at an information handling device, an indication to convert handwriting…maintaining each of the one or more handwriting objects to convert handwriting input to machine typeset not having a recognition confidence level above the predetermined confidence threshold. 
Claim 11. An information handling device, comprising: a processor; a memory device that stores instructions…maintaining each of the one or more handwriting objects to convert handwriting input to machine typeset not having a recognition confidence level above the predetermined confidence threshold. 
Claim 20. A product, comprising: a non-transitory storage device that stores code…maintaining each of the one or more handwriting objects to convert handwriting input to machine typeset not having a recognition confidence level above the predetermined confidence threshold. 


Response to Arguments
In view of Examiner’s amendment above, there are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1, 11 and 20 are allowable “converting, response to the determining, each of the one or more handwriting objects having a recognition confidence level above a predetermined confidence threshold to one or more corresponding machine typeset words, wherein the predetermined confidence threshold is established by a user of the information handling device: and maintaining each of the one or more handwriting objects not having a recognition confidence level above the predetermined confidence threshold.
Claims 2-10 and 12-19 are allowed because they are dependents of claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/           Primary Examiner, Art Unit 2661